Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00562-CV

                        IN THE INTEREST OF T.B., G.H., and E.W.

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00127
                 Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal of Appellant Father A.H.
is DISMISSED. The appeal of Appellant Mother E.O. remains pending.

       SIGNED October 10, 2018.


                                                _________________________________
                                                Karen Angelini, Justice